EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. DEREK P BENKE (Reg. 56,944) on September 14, 2021.

The application has been amended as follows: 

Claim 22, line 1, changed “The map management device according to claim 20” with --The map management device according to claim 14--.

Reasons for Allowance

4. 	The closest prior art to the subject matter of independent claim 1 is the Atsushi publication wherein it discloses a map management device (see Figs. 1, 6, 8, 16, ¶0001 - ¶0002, ¶0007, ¶0022.  See ¶0022.  In particular, see Figs. 1, 6, ¶0007, ¶0016, "patrol point and a map and transfers the information to the mobile robot control device 2. The map information is represented by a graph representation consisting of nodes and arcs and edges connecting the nodes... mobile robot control device 2 generates a movement route based on the patrol point and map information from the information of the input device 1, and a movement command for controlling the drive mechanism 5 based on the movement route... mobile robot control device 2 is composed of a route comprising: 
processing circuitry to generate dynamic map information as map information to be used for controlling an autonomous mobile body with respect to static map information configured in advance with two-dimensional or three-dimensional grids for each floor of a building (see Figs. 6, 8, ¶0001 - ¶0002, mobile robot is autonomous mobile body.  See ¶0007, generation of dynamic map information.  See ¶0022, "the mobile robot... a route is generated across multiple floors (in the example of FIG. 6, the 3rd and 4th floors) by using a divided map in which map information in a building consisting of multiple floors is divided into each floor and an elevator... connection points provided in advance on the divided map are used as the start point or end point of each divided map route. Regarding the elevator... since there is only one elevator node, the elevator node itself is a connection point, a start point, and an end point on the divided map."  See Fig. 6.

    PNG
    media_image1.png
    608
    407
    media_image1.png
    Greyscale

Atsushi describes two-dimensional or three-dimensional grids as floors that are divided up.  Further, one of ordinary skill will recognize that weighted directed graphs, as in Dijkstra’s Algorithm, comprise sets of nodes connected by edges that have numeric weights (movement costs) attached to them.)  Again, Atsushi’s mobile robot based facility patrolling and path planning system teaches the processing circuitry generating dynamic map information.  (See Figs. 1, 6, 8, ¶0001 - ¶0002, ¶0007, ¶0022.  See ¶0022.  In particular see Figs. 1, 6, ¶0007, ¶0016, and ¶0022.)

Deyle’s commercial building integrated mobile robot that interfaces with elevators; and Miwa’s smart building / facility safety evacuation system wherein a 

Deyle’s work presents a mobile robot is configured for operation in a commercial or industrial setting, such as an office building or retail store. The robot can patrol one or more routes within a building, and can detect violations of security policies by objects, building infrastructure and security systems, or individuals. In response to the detected violations, the robot can perform one or more security operations.
Deyle further teaches an obstacle being reflected in the dynamic map information on a basis of operation information on a facility obtained from a building facility management device.  (See Figs. 6, 8, ¶0167, "central system 210 can manage multiple maps for a location… by updating older maps to include the location of objects that newer maps indicated have moved, or by incorporating types of information."  See ¶0214, "the robot 100 uses a SLAM map to navigate an area (such as the floor of the building represented within the embodiment of FIG. 17), the robot can move within the navigable areas 1702 and avoid the boundary areas to the extent possible, beneficially reducing the likelihood that the robot runs into or otherwise makes contact with an obstacle."  Emphasis added.)
Additionally, Deyle’s commercial building integrated mobile robot that interfaces with elevators (see Figs. 2, 4, ¶0044, and ¶0064 – ¶0066) teaches a protective region (see Figs. 6 - 8, 13, 17, 20, ¶0108, ¶0121 - ¶0124, ¶0167.  In particular, see ¶0108, "The semantic mapping system 736 is configured to generate or update a semantic map , in a case where approval by a resident or a staff inside the protective region is completed (see ¶0050 - ¶0051, ¶0101 – ¶0102), information on an obstacle inside the protective region being reflected in the dynamic map information (see Figs. 6, 8, 17, 20, and ¶0214), while inside and outside of the protective region are regarded as integrated space.  (See Figs. 6, 8, 13, 17, 20, and ¶0214.  In particular, see Figs. 6, 13, 17, 20, and ¶0214, "boundaries 1708 are included within the map 1700, for instance areas within a threshold distance of the obstacles 1706. Such boundaries can be indicated using a fourth color, texture, or shade. When the robot 100 uses a SLAM map to navigate an area (such as the floor of the building represented within the embodiment of FIG. 17), the robot can move within the navigable areas 1702 and avoid the boundary areas to the extent possible, 

Miwa’s work presents a smart building / facility safety evacuation system wherein it guides the evacuation of people in the case of a fire.  More specifically, the system detects that a fire door/fire shutter installed in the facility is not closed, a human detection device that detects a person who has failed to escape in case of fire, and a control apparatus that designates a safe place based on results of determination by the smoke determination apparatus and performs evacuation guidance control to guide evacuation of a person relevant to the facility.
 Miwa further teaches location information on a person obtained from detecting a location of the person by a motion detector mounted in the building.  (See Figs. 1, 3A – 3D, 4, and 10, ¶0006, ¶0046, ¶0062, ¶0064, ¶0216, and ¶0288.  In particular, see Figs. 10 and 14.  

    PNG
    media_image2.png
    555
    816
    media_image2.png
    Greyscale


See ¶0216, "people who are customers and other persons without registered RFID reader 202, portable device 300, and have failed to escape, are detected. For example, the Wi-Fi devices detect at which of the smoke detectors SM1 to SM10 in the blocks Z1 to Z250 of the building facility a person who has failed to escape is. In addition, the motion sensor 211 in the block Z30 detects that a person is at the motion sensor 211 in the block Z30. The monitoring device 100 transmits an e-mail, a layout, an image, and sound to the portable device 300 of a relevant person near Z30. The relevant person responds to the management personnel in Z30, and can rescue and evacuate the person who has failed to escape.”  Emphasis added.)
However, the prior art does not teach, or suggest every element of independent claims 1, and 15 - 16. As such, a person skilled in the art would not modify Atsushi’s mobile robot based facility patrolling and path planning system, in view of Deyle and Miwa, or any other combination thereof, to provide the method wherein the processing circuitry generates dynamic map information, whether or not an obstacle exists in each grid being stochastically expressed in the dynamic map information on a basis of the location information on the person by the motion detector. 
5.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method wherein the processing circuitry generates dynamic map information, whether or not an obstacle exists in each grid being stochastically expressed in the dynamic map information on a basis of the location information on the person by the motion detector.
In particular, the prior art is silent in teaching, or suggesting a method wherein a map management system considers wherein a person is moving respective to the existence or non-existence of an obstacle, where both the passenger and the obstacle are located within a stochastic map grid. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661